DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species Ib and IIb in the reply filed on 10 August 2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0054, lines 3-4, the phrase “(or polyglycolide)” should be “or poly(glycolide)”.
In paragraph 0054, line 4, the term “poly(butylene adipate-co-terephtalate)” is a misspelling of the term “poly(butylene adipate-co-terephthalate)”. Note the difference in the spelling of “terephthalate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims XXX are rejected under 35 U.S.C. 103 as being unpatentable over Shoseyov et al., US 2013/0171439 (“Shoseyov”) in view of Maldas et al., CA 2029727 A1 (“Maldas”)(copy provided herewith). Lew, Christopher P. Integrated Forest Biorefineries. RSC Publishing, 2013 (“Lew”) is relied upon as an evidentiary reference for claim XX (copy provided herewith).
Regarding claims 1-4, 7, and 9, Shoseyov discloses a composite material comprising a polymeric material and cellulose nanomaterials [abstract, 0001, 0021-0023].  The cellulose nanomaterials may be nanocrystalline cellulose (NCC) and/or microfibrillated cellulose (MFC) [0022, 0047-0052].  Shoseyov describes NCC as being elongated crystalline rod-like nanoparticles [0024] which reads on the nanocrystals recited in claim 1. Shoseyov describes MFC as encompassing nanofibrilated cellulose (NFC) [0024] which reads on the nanofibrils recited in claim 1.  Since Shoseyov does not recite that the nanocellulose material is required to comprise to comprise any additional components, Shoseyov is reasonably interpreted as teaching a nanocellulose material which consists of a blend of nanofibrils and nanocrystals as recited claims 1.
The polymeric material of the composite may be, inter alia, a polyolefin [0039] which reads on the hydrophobic polymer recited in claim 1 and the polyolefin of claim 9. Shoseyov teaches that the composite material comprises the cellulose nanomaterials and polymeric material in a weight ratio of from 1:100 to 100:1 [0042].  Which includes embodiments in which the composite material comprises the nanocellulose in a range of amounts which overlap, and therefore render obvious, the ranges of amounts recited in claims 1-3 (see MPEP 2144.05).
Shoseyov is silent regarding the cellulose nanomaterials being lignin coated.
Maldas discloses a composite material comprising a thermoplastic polymeric component, a cellulose component, and a bonding agent (abstract, page 1 lines 8-12, page 4 line 8-page 6 line 58).  Maldas teaches that the attachment of lignin and its derivatives to the hydroxy-rich surface of lignocellulosic materials has proven a convenient way to increase the strength of reconstructed fibers and particle materials (page 6 lines 17-20).  Maldas further teaches coating the cellulose fibers with lignin which serves as a bonding agent allowing for one to achieve an adhesive bond between thermoplastics and the cellulose fibers (page 6 lines 30-40). The bonding agent is mixed with the cellulose fibers to form fibers which are coated with the bonding agent prior to forming the final composite material (abstract, page 7 lines 1-4, page 9 lines 49-59).  
Maldas discloses using from 0.5 to 10 wt% or more (relative to the weight of the thermoplastic component) of the lignin bonding agent relative (page 6 lines 30-40).
Shoseyov and Maldas are both directed towards composite materials comprising cellulose materials and a thermoplastic polymer material. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the composite material of Shoseyov with the teachings of Maldas by coating the cellulose nanomaterial component with lignin to serve as a bonding material with the expectation of achieving better adhesion between the polymeric material and the cellulose nanomaterials.  It would have also been obvious to have utilized from 0.5 to 10wt% based on the weight of polymeric material of the lignin bonding agent because this range of amounts is taught by Maldas to be suitable.  
The resulting nanocomposite material would have comprised lignin in a range of amounts which would have overlapped, and therefore rendered obvious, the ranges of amounts recited in claims 1 and 4.  Regarding the phrase “consists essentially of” recited in claim 1 while it is recognized that the phrase narrows the scope of the claims to the specified elements and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, "consists essentially of" is construed as equivalent to  "comprising".  Further, the burden is on the Applicant to show that the additional ingredients in the prior art bonding agent composition, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the Applicant's invention (see MPEP 2111.03).
Shoseyov does not recite that the nanocellulose material is required to comprise to comprise any additional components.  As such, modified Shoseyov is reasonably interpreted as teaching a nanocellulose material which consists essentially of a blend of lignin coated cellulose nanofibrils and lignin coated nanocrystals as recited in claim 1. Since the cellulose nanomaterials would have been coated with the lignin bonding agent, the lignin in the bonding agent would have formed an interface between the polymer component and the nanocellulose as required by claim 1. The lignin coated nanocellulose would have read on the lignin-coated nanocellulose recited in claim 1 as well as the lignin-encapsulated nanocellulose of claim 7. 
Regarding claims 5 and 6, Maldas teaches that the lignin in the bonding agent may be lignosulfate (i.e. sulfonated lignin) (page 5 liens 57-59).  Lew serves as evidence that lignosulfonates have a degree of sulfonization of up to 0.5 per phenylpropanoid which corresponds to a sulfur content of up to 8 wt% (page 32 – section 1.2.2.3.1) which overlaps the claimed sulfur content range.
Regarding claim 8, the Examiner notes that the polymer of the composite material of modified Shoseyov may be a hydrophobic resin such a polyolefin [0039]. The Examiner also notes that the lignin in the bonding agent would have been disposed on the surface of the cellulose nanofibers. As such, the composite material of modified Shoseyov would have been substantially identical to the composite material claimed and disclosed by Applicant. Therefore, in the absence of objective evidence to the contrary, there is a reasonable expectation that the lignin on the coated cellulose nanofibers would have physically entangled with the hydrophobic resin as recited in claim 8 (MPEP 2112V).
Regarding claim 10,  Shoseyov teaches that the polymer of the composite material may be a styrene copolymer [0039] which reads on the claimed polystyrene.  Alternatively, Shoseyov teaches that the polymer of the composite material may be a vinyl alcohol polymer [0039] which reads on the claimed polyvinyl alcohol.
Regarding claim 11, Shoseyov teaches that the composition may further comprise a natural rubber [0142] which reads on the claimed plasticizer.
Regarding claim 13, while Shoseyov is silent regarding the disclosed composite material being a masterbatch, given that the disclosed material can intrinsically be blending together with thermoplastic materials and given that the disclosed composite material meets the limitations of claim 1, the Examiner reasonably interprets the composite material taught by modified Shoseyov as being identical to the claimed masterbatch.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shoseyov in view of Maldas as applied to claim 1 above, and further in view of Plastics Additives: An A-Z reference, Geoffrey Pritchard, Ed. Spring Science+Business Medea, 1998 (“Plastics Additives”)(copy provided herewith)(copy provided herewith). 
Regarding claim 12, as is described above, modified Shoseyov teaches a composite material which meets the limitations of claim 1.  Additionally, Shoseyov teaches that the composite material may comprise additional materials in order to modify the composite’s appearance [0056].
Plastics Additives teaches that carbon black is by far the most important black pigment and is the second most used pigment in plastics industry (page 491 – under “Black Pigments”).  Plastics Additives also teaches that carbon black excels at protecting polymer against weathering as a result of a combination of UV absorption and their ability to function at the particle surface as traps for radicals formed in photodecomposition (page 491 – under “Black Pigments”).  
Modified Shoseyov and Plastics Additives are both directed towards polymeric materials.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated carbon black into the composite material of modified Shoseyov as taught by Plastics Additives with the expectation of providing a black color to the composite while at the same time protecting it against weathering.  The carbon black in the resulting composite would have read on the carbon black recited in claim 19.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2012/0328877 to Shiramizu et al. – discloses cellulose nanofibers which are suitable as reinforcing fibers in composite materials comprising a hydrophobic resin such as styrene resins [abstract, 0012, 0018, 0027].

· US 2012/0244357 to Leung et al. – discloses using cellulose nanocrystals as a reinforcing component in polymer materials owing to their exceptionally high mechanical and tensile strength [0004].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782